Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. (bolding by examiner
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it refers to the purported merits of the invention in comparison to prior art systems, describing the system of the present invention as “ultra-compact and flexible”.  Correction is required.  See MPEP § 608.01(b).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination does not teach or suggest the limitations of instant independent claim 1, particularly:
a dehumidification unit comprising, in sequence, an anode air pathway, a screen-type anode electrode, an amphoteric ion exchange membrane, a screen-type cathode electrode and a cathode air pathway, the screen-type anode electrode sequentially including a metal screen diffusion layer and an anode catalyst layer in a direction from the anode air pathway to the ion exchange membrane, and the screen-type cathode electrode including a metal screen diffusion layer and a cathode catalyst layer in a direction from the cathode air pathway to the ion exchange membrane, and further wherein the anode air pathway and cathode air pathway each include a respective air inlet and outlet and a variable frequency fan arranged outside each respective air inlet, the anode air pathway comprises a first air valve and first flow sensor and respective humidity and temperature sensors disposed at each of the inlet and outlet of the anode air pathway and the cathode air pathway comprises a second air valve and second flow sensor and respective humidity and temperature sensors disposed at each of the inlet and outlet of the cathode air pathway.  The system further comprises includes an adjustable DC power supply connected to a digital multimeter and the multimeter and the various sensors are all connected to a computer as taught in claim 1.

    PNG
    media_image1.png
    236
    211
    media_image1.png
    Greyscale

Japanese Publication No. JPH1071319 to Moriguchi teaches in fig. 3, shown above, a “humidity adjusting apparatus” including a solid polymer electrolyte membrane (50a) having an anode (50b) and cathode (50c) disposed on respective opposite sides thereof and adjacent to two air spaces (41) and (42), respectively.  The anode and cathode are taught in ¶ 24 to include a metal respective mesh body and a respective catalyst layer (50e).  Moriguchi further teaches in ¶ 25 the space 42 communicating to a controlled space 52 by a blower 56 and teaches in ¶ 41 a DC power source communicated with the cathode and anode.  Although the electrolyte membrane of Moriguchi is similar in structure to that of claim 1, Moriguchi does not teach the membrane being a “screen-type amphoteric ion exchange membrane electrode” as taught in claim 1.  Further, while Moriguchi teaches the humidity adjusting apparatus to be disposed between two air spaces (41) and (42), Moriguchi does not teach these two spaces being air pathways between inlets and outlets and having air valves, variable frequency fans, and the claimed flow, temperature, and humidity sensors and while one of the spaces of Moriguchi is taught to communicate with a blower, this blower is not a variable frequency fan or disposed outside the air inlet of the passage as taught in claim 1.
Applicant provided a copy of Moriguchi with the Information Disclosure Statement of 8 September 2019 and examiner provides an English translation herewith.  All citations of Moriguchi are directed to this English version.

    PNG
    media_image2.png
    632
    508
    media_image2.png
    Greyscale

US 2019/0264341 A1 to Bahar et al. teaches in fig. 3, shown above, and in ¶¶ 117-119, an environmental control system utilizing an humidity control device which includes an ion exchange medium or membrane (32) disposed between an anode (20) and a cathode (40), the anode side (21) and cathode side (41) communicating with respective air spaces and power to the system being controlled by a control system (80) having a humidity sensor (83) disposed in an enclosure (50) but does not teach the recited structures of the cathode and anode including the metal meshes and catalyst layers or the ion exchange medium being a specifically a “screen-type amphoteric ion exchange membrane electrode” and, while Bahar teaches the system including a humidity sensor, there is no teaching of two air passages corresponding to the anode and cathode sides with each having inlet and outlet temperature and humidity sensors as well as variable frequency fans and flow sensors as taught in instant independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        6 May 2022

/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763